Name: Commission Regulation (EEC) No 556/85 of 21 February 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66 / 16 . 3 . 85 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 556/ 85 of 21 February 1985 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulatibn (EEC ) No 1886 / 83 ( s ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply butteroil as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1984 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 66 / 2 Official Journal of the European Communities 6 . 3 . 85 ANNEX 1 Notice of invitation to tender I 1 ) Description of the lot AI 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient f Indonesia 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient Mrs S. Widodo , Conseiller Ambassade d'Indonesie , Avenue de Tervuren , 294 , B-1150 Bruxelles 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Luxembourg 9 . Specific characteristics 10 . Packaging ( 5 ) 1 1 . Supplementary markings on the packaging 154 tonnes 'FOR FREE DISTRIBUTION / DHARMA WANITA SCHOOL MILK PROGRAMME' 46 tonnes 'FOR THE BATURRADEN DAIRY DEVELOPMENT PROJECT' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 4 ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 3 Description of the lot B 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ICRC Delegation , PO box 5701 , Addis Ababa , Ethiopia (Tel . 00 25 11 / 15 81 21 ) 6 . Total quantity 80 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ETH-204 / ASSAB / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 6 ) No L 66 / 4 Official Journal of the European Communities 6 . 3 . 85 Description of the lot C D 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 WFP China fob 808 tonnes 239 tonnes To be manufactured from intervention butter French Dutch 1 . Programme (a ) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2 ) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous 5 'CHINA 2647 / XINGANG / 'CHINA 2647 / SHANGHAI / ACTION OF THE WORLD FOOD PROGRAMME' Before 15 May 1985 25 March 1985 Before 30 May 1985 8 April 1985 4 6 . 3 . 85 Official Journal of the European Communities No L 66 / 5 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid-Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 175 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous  No L 66 / 6 Official Journal of the European Communities 6 . 3 . 85 Description of the lot F 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 80 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'MAURITANIE 2629 / DAKAR IN TRANSIT A ROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 7 ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 7 Description of the lot G 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination Bolivia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'BOLIVIA 2578 / ARICA IN TRANSIT TO EL ALTO - LA PAZ / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 8 ) No L 66 / 8 Official Journal of the European Communities 6 . 3 . 85 Notes: 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) Commission Representative to be contacted by tenderer : Thai Military Bank Building , Floors 9 and 10 , 34 Phya Thai Road , Bangkok , Thailand . ( Tel . 282.14.52 ; telex 08612764 COMEUBA TH.) ( 5 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 6 ) Commission Representative to be contacted by tenderer : PO box 5570 Addis Ababa , Ethiopia . (Tel . 15.25.11 ; telex DELEGEUR 21135 in Addis Ababa .) ( 7 ) Commission Representative to be contacted by tenderer : Mauritanie Ilot V , lot No 24 , BP 213 , Nouakchott . ( Tel . 527.24 / 527.32 .) ( 8 ) Commission Representative to be contacted by tenderer : Valle Arriba Calle Colibri , Carratera de Baruta , Caracas . (Tel . 92.50.56 / 92.39.67 / 91.07.47 ; telex 26336 COMEU VC.) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 9 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Totalmaengde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking E 175 30 Caritas N Tanzania Tanzania / Caritas / 40322 / Dar es Salaam / Action of Caritas N / For free distribution 15 DKW Tanzania Tanzania / DKW / 42322 / Dar es Salaam / Action of DKW / For free distribution 15 DKW Tanzania Tanzania / DKW / 42323 / Tanga / Action of DKW / For free distribution 20 Caritas I Somalia Somalia / Caritas / 40610 / Mogadishu / Action of Caritas / For free distribution 15 Caritas I Sudan Sudan / Caritas / 40608 / Port Sudan / Action of Caritas I / For free distribution 20 Caritas I Sudan Sudan / Caritas / 40609 / Port Sudan / Action of Caritas I / For free distribution 20 ASNC Sudan Sudan / ASNC / 44102 / Port Sudan / Action of ASNC / For free distribution 20 Caritas G Ethiopia Ethiopia / Caritas / 40425 / Addis Ababa via Assab / Action of Caritas G / For free distri ­ bution 20 Caritas G Ethiopia Ethiopia / Caritas / 40426 / Asmara via Massawa / Action of Caritas G / For free distribution